Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent State Commissioner of Social Services, dated December 24, 1979 and made after a statutory fair hearing, which affirmed a determination of the local agency to discontinue petitioner’s food stamp authorization. Determination confirmed and proceeding dismissed, on the merits, without costs or disbursements. The petitioner’s argument that due process requires a pretermination hearing has not been considered. Procedural requirements necessary to raise the constitutionality of a statute have not been met. Lazer, J.P., Gulotta, Margett and Bracken, JJ., concur.